Fish, C. J.
1. The court did not err in excluding testimony as to certain information which the defendant corporation claimed had been given by one to another of its officers. Such testimony was clearly hearsay, and did not fall within any of the exceptions to the rule excluding that character of evidence; moreover, both of the officials testified on the trial in behalf of the defendant.
2. The court did not err in giving to the jury the instructions of which complaint is made, nor in failing to charge as complained in the motion for a new trial.
3. The verdict was authorized by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.